PER CURIAM.
This is an appeal by the plaintiff from a judgment for the defendants, based on a directed verdict, in a suit for personal injuries. Appellant set out to go to a store on Wisconsin Avenue north 'of S Street. The sidewalk on Wisconsin Avenue was, and had been for several weeks, obstructed in the course of the authorized widening of the avenue and relocation of street car tracks. There is no evidence that the obstruction was unnecessary or that it had continued for an unreasonable length of time. There was not, at any time, a sidewalk on the north side of S Street. Appellant, in attempting to cross the unimproved space between the roadway of S Street and the store, slipped and fell because the ground was wet. By walking a short distance further east, she could have reached the store over an unobstructed paved roadway and parking lot. She does not contend that her fall was caused by any obstruction, depression or unusual condition in the space which she elected to use. There, is no evidence of negligence on the part of the appellees.
Affirmed.